Citation Nr: 0740294	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  05-26 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
degenerative joint disease of the cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas J. Boorstein, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Air 
Force from March 1962 to February 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of the October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Phoenix, Arizona, which granted service connection 
for degenerative joint disease of the cervical spine, and 
assigned a 10 percent rating from February 19, 1966.

In August 2006, the appellant testified before the 
undersigned Veterans Law Judge.  A copy of the transcript is 
of record.

In a letter received by the RO in May 2006, the veteran wrote 
that his degenerative arthritis has spread throughout his 
body.  Given this statement, the veteran may wish to submit a 
claim of entitlement to service connection for degenerative 
arthritis in areas other than his back, as secondary to his 
service-connected disability.  The matter is referred to the 
RO for any clarification or development deemed appropriate.  
As an aside, it is also noted that in a separate letter the 
veteran alleged that his prescribed medication caused his 
current colon problems.  An April 2006 letter indicates that 
this matter is being addressed by the RO however.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, a remand is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

The veteran seeks a higher rating for his service-connected 
degenerative joint disease of the cervical spine disability.  
At the hearing in August 2006, the veteran testified that he 
had an appointment to have magnetic resonance imaging (MRI) 
performed on a date after the hearing, and requested that he 
be allowed to submit records within sixty days.  Although the 
veteran submitted a copy of a letter informing him of the 
results of his MRI, he did not submit the actual records from 
the VA Medical Center.  The letter also noted that a 
neurology consultation had been ordered.  If accomplished, 
those reports are not of record either.

Records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The RO must 
therefore obtain these reports as they may contain medical 
findings and other conclusions that might be determinative in 
the disposition of the claim.  Further, as the veteran has 
not waived consideration of the evidence by the RO, a remand 
is required for the issuance of a supplemental statement of 
the case.  See 38 C.F.R. §§ 19.31, 20.1304(c) (2007).

Finally, a review of the record reflects that the veteran was 
last examined in March 2003.  Since that time, the veteran 
has complained of experiencing increased pain with radiation, 
aching, numbness with tingling when driving, and difficulty 
with grasping items.  In May 2006, his spouse indicated that 
his degenerative joint disease interferes with many aspects 
of their relationship, including causing difficulty with 
maintaining sexual relations, performing household chores, 
and sleeping.  Two other individuals, S.K. (in a letter dated 
May 2006) and J.B. (in an undated letter) indicated that, 
based on the veteran's actions and statements, it appears to 
them that his pain has increased in severity.  

Because the last VA examination was conducted more than 4 
years ago and the veteran is competent to state that his 
disability has worsened.  The Board finds that a more 
contemporaneous VA examination is needed to ascertain the 
current level of severity of his service-connected 
degenerative joint disease of the cervical spine disability.  
VAOPGCPREC 11-95 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the veteran has received 
proper notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), including an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006) and Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

2.  Obtain from the VA Medical Center in 
Phoenix, Arizona, all copies of the 
veteran's treatment records, including 
both the MRI and neurology consultation 
report, as well as the veteran's most 
recent treatment records, since July 2006.  
If these records cannot be obtained, a 
notation to that effect must be placed in 
the file, and the veteran must be provided 
with an opportunity to submit such 
records.

3.  Afford the veteran the appropriate VA 
examination to determine the extent and 
severity of his degenerative joint disease 
of the cervical spine disability.  The 
claims folder and a separate copy of this 
REMAND must be made available to and 
reviewed by the examiner prior to 
completion of the examination.  Moreover, 
a notation to the effect that this record 
review took place must be included in the 
examination report.  All studies or tests 
deemed necessary by the examiner should be 
performed.  

The examiner must also provide full 
findings on the range of motion of the 
cervical spine, and comment on whether 
there is any associated weakness, 
fatigability, incoordination, or flare-
ups.  If feasible, such findings must be 
portrayed in terms of degrees of 
additional loss of motion.  The examiner 
must also identify any objective evidence 
of pain in the cervical spine and any 
functional loss associated with pain.  A 
complete rationale for each opinion 
expressed and conclusion reached should be 
provided.

4.  If deemed necessary, undertake any 
additional development needed to properly 
adjudicate the veteran's claim, to include 
consideration of whether referral for an 
extraschedular evaluation is warranted.  
If the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
send him and his representative a 
supplemental statement of the case and 
afford them the appropriate period of time 
to respond.

The case should then be returned to the Board for further 
consideration, as warranted.  The Board intimates no opinion, 
legal or factual, as to the ultimate outcome of this appeal.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



